Citation Nr: 0008892	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for achalasia, with 
constriction of the distal esophagus, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959, from August 1959 to August 1962, and from March 1963 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for achalasia, with constriction of the distal 
esophagus.  He filed a timely notice of disagreement, 
initiating this appeal.  

The veteran's appeal was first presented to the Board in 
October 1999, at which time it was remanded for additional 
procedural development.  It has now been returned to the 
Board.  

In his July 1998 VA Form 9 substantive appeal, the veteran 
stated he has several stomach and/or gastrointestinal 
disorders resulting from his service connected achalasia, 
with constriction of the distal esophagus.  This assertion is 
sufficient to raise an informal claim for additional 
gastrointestinal disabilities due to or resulting from his 
service connected disability.  See 38 C.F.R. § 3.310 (1999).  
The RO should take action on this informal claim as 
appropriate.  38 C.F.R. § 3.155 (1999).  


FINDING OF FACT

The veteran's achalasia, with constriction of the distal 
esophagus, is characterized by significant impairment of the 
veteran's ability to swallow solid foods.  



CONCLUSION OF LAW

An increased rating, of 50 percent and no higher, for the 
veteran's achalasia, with constriction of the distal 
esophagus, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Codes 7203-7205 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in October 1997 for an increased 
rating for his service connected achalasia, with constriction 
of the distal esophagus, currently rated as 30 percent 
disabling.  He stated that this disability caused him to have 
diarrhea, difficulty swallowing, stomach cramps, and 
gastroesophageal reflux.  

VA medical records obtained in conjunction with the veteran's 
claim reveal multiple gastrointestinal complaints, including 
nausea and vomiting.  A gastroscopy was afforded him in June 
1997, and his esophagus was marked by a few concentric 
contractions, but no peristalsis.  His stomach showed 
superficial gastritis, with multiple growths of which 
biopsies were taken.  Upon examination, these specimens were 
indicative of chronic inflammation with intestinalization of 
gastric mucosa.  

A gastroscopic examination was repeated in July 1997, and 
multiple tertiary contractions were again noted, with 
prominent venous architecture of the esophagus.  Gross 
superficial gastritis was observed in the stomach, and 
biopsies were again taken.  These specimens reflected chronic 
inflammation, intestinal metaplasia, partial atrophy, and 
bacilli morphologically identical to heliobacteria pylori.  

A VA gastrointestinal examination was afforded the veteran in 
December 1997.  He reported dysphagia daily, and frequent 
heartburn.  He takes Maalox for his heartburn.  He avoids 
spicy foods, fries, meat, bread, and any other foods which 
give him difficulty swallowing.  Reflux, nausea one to two 
times per month, and weekly regurgitation were also reported.  
Upon objective examination, he had no pallor, and his abdomen 
was soft and tender, without evidence of any liver, spleen, 
or kidney masses.  X-ray examination revealed a normal-
appearing swallowing mechanism, with no evidence of 
aspiration.  Slowed emptying of the esophagus, along with 
tertiary contractions of the lower third, was also seen.  The 
stomach, duodenum, and small bowel were without abnormality.  
The veteran was diagnosed with achalasia and gastroesophageal 
reflux disease with stricture.  

The RO considered this evidence and issued a March 1998 
rating decision, denying the veteran's claim for an increased 
rating for achalasia.  He in turn filed an April 1998 notice 
of disagreement, initiating this appeal.  In his July 1998 VA 
Form 9, the veteran reported difficulty swallowing some 
liquids as well as solids, and stated he has resultant 
stomach and lower gastrointestinal complaints as a result of 
his achalasia.  

The veteran's appeal was initially sent to the Board in 
October 1999, at which time it was remanded for consideration 
of additional medical evidence; the veteran had submitted an 
October 1998 esophageal scan report.  This examination 
revealed markedly delayed esophageal clearance compatible 
with achalasia, and further medical attention was suggested.  
The RO considered this evidence, and continued the veteran's 
disability rating for achalasia at 30 percent.  The appeal 
was then returned to the Board.  

Analysis

The veteran seeks an increased rating for his service 
connected achalasia, with constriction of the distal 
esophagus, currently rated as 30 percent disabling.  A claim 
for an increased rating for a service connected disability is 
well grounded where the veteran asserts that a higher rating 
is justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  Because the claim is well 
grounded, the VA's statutory duty to assist attaches.  38 
U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

All impairment of the esophagus, including spasm, 
diverticulum, and stricture, is rated under Diagnostic Code 
7203, for esophageal stricture.  38 C.F.R. § 4.114, 
Diagnostic Codes 7203-7205 (1999).  Under this diagnostic 
code, moderate stricture of the esophagus warrants a 30 
percent rating; severe stricture, permitting liquids only, 
warrants a 50 percent rating, and; severe stricture, 
permitting liquids only and resulting in a marked impairment 
of general health, warrants a 80 percent rating.  

For the reasons to be discussed below, an increased rating, 
to 50 percent and no higher, for achalasia, with constriction 
of the distal esophagus, is warranted.  

According to the medical evidence of record, the veteran is 
able to ingest both solids and liquids, but has difficulty 
swallowing all food substances.  According to the December 
1997 VA medical examination report, the veteran had 
difficulty swallowing certain solid foods, which he thus 
tended to avoid.  He also reported some heartburn and 
vomiting.  On objective examination, X-rays confirmed a 
normal swallowing mechanism, but with slowed and sluggish 
emptying.  The poor clearing of the veteran's esophagus 
prevented any testing for gastrointestinal reflux.  A 
subsequent October 1998 esophageal scan, with a motility 
study, revealed "markedly increased tracer hang-up" in the 
distal esophagus.  

While the veteran does retain the ability to swallow at least 
some solid foods, the preponderance of the medical evidence 
suggests this ability is significantly impaired.  In light of 
38 C.F.R. §§ 4.3 and 4.7, an increased rating to 50 percent 
is warranted for his service connected achalasia, with 
constriction of the distal esophagus.  

However, an increased rating in excess of 50 percent is not 
warranted.  The medical record reflects neither an absolute 
inability to swallow solids, nor marked impairment of the 
veteran's general overall health due to achalasia, for which 
an increased rating would be warranted.  Aside from the 
veteran's gastrointestinal complaints, the December 1997 VA 
examination report noted no impairment of the veteran's 
general health due to his achalasia.  He is not shown to be 
either underweight or undernourished due to his service 
connected disability.  No other general health impairment has 
been credited to his achalasia, with constriction of the 
distal esophagus.  

The veteran's service connected disability has also been 
considered in light of other, potentially analogous, rating 
criteria.  See 38 C.F.R. § 4.20 (1999).  However, the medical 
record does not suggest that this disability would be better 
evaluated in light of any other diagnostic code.  The systems 
of the veteran's achalasia chiefly involve impairment of the 
esophagus, according to the medical findings of record, and 
evaluation under other gastrointestinal rating criteria is 
not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's achalasia has not required 
excessive hospitalization since his service separation, and 
is not shown by the evidence to present marked interference 
with employment in and of itself.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
achalasia is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, the evidence of record supports an increased 
rating, to 50 percent and no higher, for the veteran's 
achalasia, with constriction of the distal esophagus.  


ORDER

An increased rating, to 50 percent and no higher, is 
warranted for the veteran's service connected achalasia, with 
constriction of the distal esophagus.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


